Case 3:17-cv-00192-AJB-MSB Document 64 Filed 10/18/18 PageID.1407 Page 1 of 4



  1   MATTHEW V. HERRON (Bar No. 71193)
  2   mherron@herronlawapc.com
      herronlaw, apc
  3
      350 Tenth Avenue, Suite 880
  4   San Diego, California 92101-3545
  5
      Tel: (619) 233-4122 / Fax: (619) 233-3709

  6 Attorneys for Defendants WHENEVER COMMUNICATIONS, LLC, dba
  7             SATELLITEPHONESTORE.COM; and HENAA BLANCO

  8                          UNITED STATES DISTRICT COURT
  9                       SOUTHERN DISTRICT OF CALIFORNIA
 10
 11
       SATMODO, LLC, a California limited           )   Case No. 17-CV-0192-AJB NLS
 12    liability company,                           )
                                                    )   DEFENDANTS’ STATEMENT PER
 13                  Plaintiff,                     )   COURT ORDER REGARDING
                                                    )   STATUS OF DISCOVERY
 14    v.                                           )
                                                    )
 15    WHENEVER COMMUNICATIONS,                     )
       LLC, dba                                     )
 16    SATELLITEPHONESTORE.COM, a                   )
       Nevada limited liability company,            )
 17    HENAA BLANCO, an individual, and             )
       DOES 1 through 50, inclusive,                )
 18                                                 )   DEPT:   3B
                  Defendants.                       )   JUDGE:  Hon. Anthony J. Battaglia
 19    _______________________________              )   MAGISTRATE: Hon. Nita L. Stormes

 20   ///
 21   ///
 22   ///
 23   ///
 24   ///
 25   ///
 26   ///
 27   ///
 28   ///

                   DEFENDANTS' STATEMENT PER COURT ORDER REGARDING STATUS OF DISCOVERY
                                                    1
Case 3:17-cv-00192-AJB-MSB Document 64 Filed 10/18/18 PageID.1408 Page 2 of 4



  1   A.    PLAINTIFF DECLINED TO PARTICIPATE IN THIS FILING
  2         The Magistrate’s Order on Joint Motion (Dk#57) (“Order”) required the filing of
  3   a joint status report within 90 days after July, 20, 2018. Order, p. 11 of 13. Contacted
  4   by Defense counsel’s office, Plaintiff’s counsel stated they would not participate in this
  5   process. As a result, Defendant submits its own Statement.
  6   B.    PLAINTIFF CANCELLED THE SITE INSPECTION AND TOOK
  7         OTHER DISCOVERY OFF CALENDAR
  8         Following the Order, Defendants provided the computer inventory the court
  9   required and retained a forensic computer expert to participate in the computer site
 10   inspection and imaging.
 11         The parties’ respective counsel arranged for the site inspection on September 28,
 12   2018 and September 29, 2018, and scheduled depositions of witnesses who work for or
 13   are related to Defendants for the following week. Defendants’ expert was scheduled to
 14   participate in the inspection and to oversee the imaging if necessary.
 15         On September 19, 2018, Plaintiffs counsel cancelled the inspection and imaging,
 16   and took the depositions off calendar. No new date have been proposed and so the
 17   inspection, imaging, and depositions have not been rescheduled and are presumably
 18   abandoned.
 19         Defendant objected to portions of the Order (Dk#58) and the parties have filed
 20   position statements with the District Court concerning the objections. Dk#62 and 63.
 21   Defendant, however, did not seek a stay of the Order and fully cooperated in setting up
 22   the inspection and possible imaging. The objections are likely moot since it does not
 23   appear that Plaintiff plans to actually inspect the computers, much less conduct the
 24   imaging that was the subject matter of Defendants’ objections.
 25   ///
 26   ///
 27   ///
 28   ///


                     DEFENDANTS' STATEMENT PER COURT ORDER REGARDING STATUS OF DISCOVERY
                                                      2
Case 3:17-cv-00192-AJB-MSB Document 64 Filed 10/18/18 PageID.1409 Page 3 of 4



  1   C.    THERE IS NO NEED TO CHANGE THE SCHEDULING ORDER
  2         UNLESS PLAINTIFF OFFERS PROOF OF THE MASSIVE CLICK
  3         FRAUD ALLEGED IN ITS COMPLAINT
  4         The Order requests each party’s position about inspections at other locations and
  5   changes to the scheduling order. Since Plaintiff’s counsel cancelled the inspection in San
  6   Diego there is no basis for requesting an inspection at any other location.
  7         Likewise, there is no reason to change the schedule in the case. The parties are due
  8   to disclose experts and to provide supplemental disclosures on October 26, 2018.
  9         As Defendants have previously noted, Plaintiff has identified only about 4000
 10   clicks at issue and Defendants’ expert estimates that only about 20 of those clicks are
 11   attributed to the Defendants. At the per click rate of $16, as previously stated by
 12   Plaintiff, the amount at issue in the case cannot be more than about $60,000.00 and is
 13   probably far less.
 14         Unless the Plaintiff supplements its discovery responses and disclosures to offer
 15   some new evidence to support the allegations of massive systematic click fraud attributed
 16   to Defendants, which is so dramatically alleged in the complaint, the amounts at issue in
 17   the case do not justify much further legal expense and the case ought to be disposed of
 18   by summary judgment. As such, the existing schedule can remain in place at this point
 19   in time.
 20   Dated:       October 18, 2018              herronlaw,apc
 21
 22                                      By:     /s/Matthew V. Herron
 23
                                                 Matthew V. Herron (SBN 71193)
                                                 mherron@herronlawapc.com
 24                                              Attorneys for Defendants
 25                                              WHENEVER COMMUNICATIONS, LLC,
                                                 dba SATELLITEPHONESTORE.COM; and
 26                                              HENAA BLANCO
 27
 28


                     DEFENDANTS' STATEMENT PER COURT ORDER REGARDING STATUS OF DISCOVERY
                                                      3
Case 3:17-cv-00192-AJB-MSB Document 64 Filed 10/18/18 PageID.1410 Page 4 of 4



  1                               CERTIFICATE OF SERVICE
  2
  3         The undersigned hereby certifies that a true and correct copy of the above and
  4   foregoing document has been served on October 18, 2018 to all counsel of record who
  5   are deemed to have consented to electronic service via the Court's CM/ECF system per
  6   Civil Local Rule 5.4. Any other counsel of record will be served by electronic mail,
  7   facsimile and/or overnight delivery.
  8   Dated:      October 18, 2018                        herronlaw,apc
  9
                                                By:       /s/ Matthew V. Herron
 10                                                       Matthew V. Herron (SBN 71193)
 11                                                       mherron@herronlawapc.com
                                                          Attorneys for Defendants
 12                                                       WHENEVER COMMUNICATIONS, LLC,
 13                                                       dba SATELLITEPHONESTORE.COM; and
                                                          HENAA BLANCO
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                    DEFENDANTS' STATEMENT PER COURT ORDER REGARDING STATUS OF DISCOVERY
                                                      4
